Order entered July 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00569-CV

     TERESA WARD COOPER, AS NEXT FRIEND OF JANE DOE/D.T., Appellant

                                                 V.

                          FIRST FINANCIAL BANK, N.A., Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-01566-2016

                                            ORDER
       Before the Court are appellant’s (1) June 28, 2019 motion to abate the appeal to allow the

trial court an opportunity to file overdue findings of fact and conclusions of law; (2) appellant’s

July 3, 2019 letter, which we construe as a motion, stating the reporter’s record is incomplete and

asking for assistance in obtaining the complete record; and, (3) appellee’s July 3, 2019 response

to the motion to abate, asserting findings and conclusions are unnecessary because the trial judge

stated the basis for his ruling on the record. We rule as follows.

       We GRANT the motion to abate and ORDER the Honorable Benjamin N. Smith,

Presiding Judge of the 380th Judicial District Court, to make findings of fact and conclusions of

law in accordance with Texas Rule of Civil Procedure 297 no later than August 7, 2019. We

further ORDER any request for specified additional or amended findings or conclusions be
made by August 19, 2019 and any additional or amended findings and conclusions be filed by

August 29, 2019. The trial court’s findings of fact and conclusions of law, any request for

additional or amended findings and conclusions, and any additional or amended findings and

conclusions shall be filed in a supplemental clerk’s record with this Court no later than

September 4, 2018.

       We further GRANT appellant’s motion concerning the reporter’s record as the record is

incomplete. We note court reporter Robyn Rodriguez filed a five-volume record June 27, 2019.

The master index reflects the record consists of the transcript of an April 20, 2017 hearing, a

February 8, 2019 hearing, and a February 11, 2019 hearing. However, rather than including the

transcript of the February 8th hearing, the record of the February 11th hearing is included twice.

Accordingly, we STRIKE the record filed June 27th and ORDER Ms. Rodriguez to file a

corrected record no later than September 4, 2018.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Smith, Collin County District Clerk Lynn Finley, Ms. Rodriguez, and all

counsel of record.

       We ABATE the appeal to allow the trial court an opportunity to comply with this order.

The appeal will be reinstated no later than September 16, 2019.




                                                    /s/     KEN MOLBERG
                                                            JUSTICE